2ojej£tk                      €*"-+ _<rf                     Afltfdl.              liiM k-^-HM
      -L         ^o5^p»              -V^uiL       LaVWw^                     _fiiV-          C^rAtr*^         Ab_''-
                                                                                                     *V
            JLLfe^l £*           5     GTfv^               :£_^                         |^6 V              K ^&^
U^          dSE          ±£>            -UMJ   (kfi.       -i-tsi-       AflafeGAs           _^           ^/vJ         /£Su e
It*                                                                                                                (oaA.
VfvAeA            i&        YU<£
                             j_yg              hu\
                                               J^/v             ftifgfcftl
                                                                K^gfc                  ftr           V*           k
                                                            ft&oI£                     ^At\c\<£J             •^Ws
                                                                                               J
                                 A                          I *\Ui                     r*            ft             (\:£>£#A<1
                                                                     T
                                          ic               fly ^£               ^^                   p~*
      -Ccu^ caX        _ik.             e^<-^              _5ik                  5^                  k_        tkui
      "tV^X        -tea vudll£S\>                  3                 ^            Ia&^      y<             ba^.            ft ,4   W
      &r         N"A      ,)'     _Ky>re               k   fcS_          n              j<QJlCf4                   vrt^S
                                                                                                             ^'
 CA^e                     3                      <£            iik
                                                                                                               K
                                        ~n'JA                                                                  A±crt*J'
 bad                                                                            ifVsjCc          ^                kiavx€"
     ^ AKaS
 A_^ w :     ^                  *y*^             VAg                     -\W                 J^sV t<W               Sr_
  (L        ikk^ JlclkV                                    5 -Jfc-S*
Pk.*££       feCUL^kl          .Ker'A .
                                ^£*L                                                                               UA/-i


"\Wa        f\W^         S^Vg^vr     org                                              4* ftSSW
                                                                                       (l>04<?\KftA LV/vi >V
                                     RECD IN COURT OF APPEALS                         2>S1 ?d <U &3o
       *b                             12th Court of AppesilsIHstrict
                                                                                                                  Ds?i i